Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 12 December 1782
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            Sir
                            Head Quarters 12th Decemr 1782
                        
                        The Reasons which prevented me from taking a public leave of your Excellency, operated equally against my
                            signifying to the Army, now under your command, not only the reluctance with which I parted with them, but the grateful
                            sense which I entertained of the very essential services they had rendered to America—Your destination being no longer a
                            secret—permit me to request the favor of your Excellency to make the necessary Apologies for me—to express to both the
                            Officers and the Men how warmly I feel myself interested in whatever concerns their honor and glory, and to assure them it
                            is my ardent Wish that Victory may attend them whereever the orders of their Sovereign may direct their Arms.
                        Accept, once more, my thanks for the very many polite marks of attention I have received from you, and
                            beleive me to be Sincerely Yr Excellency’s Most obt and humble Servt.

                    